SO ORDERED.
SIGNED July 20, 2020.




                                    ________________________________________
                                    JOHN W. KOLWE
                                    UNITED STATES BANKRUPTCY JUDGE




                     UNITED STATES BANKRUPTCY COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

In re:                                        Case No. 19-20617

Randy Joseph Hanks                            Chapter 7
Kristi Marie Hanks
                  Debtor                      Judge John W. Kolwe

    RULING ON MOTION TO DISMISS UNDER § 707(b) OF THE CODE

         The United States Trustee has moved to dismiss this case, claiming it is
presumed to be abusive of chapter 7 under 11 U.S.C. § 707(b) because the “means
test” shows that the Debtors, Randy and Kristi Hanks, have disposable income above
the statutory thresholds. The Debtors admit the presumption of abuse arises in this
case, but claim it is rebutted by “special circumstances” requiring an adjustment to
the expenses and income reflected in their means test calculation. The Trustee
disagrees, focusing on the fact that the Debtors make nearly $160,000 per year, and
arguing that the Debtors’ adjustments are not “special circumstances.” Given the
parties’ positions, the Court is tasked with determining whether the adjustments
claimed by the Debtors rise to the level of “special circumstances” as contemplated by



                                          1


 19-20617 - #25 File 07/20/20 Enter 07/20/20 16:55:20 Main Document Pg 1 of 19
§ 707 of the Code. The Court has considered the parties’ pleadings and evidence, and
rules as follows.

        PRESUMPTION OF ABUSE UNDER THE BANKRUPTCY CODE

        Section 707(b)(1) of the Bankruptcy Code authorizes a court to dismiss a case
filed by an individual debtor “whose debts are primarily consumer debts . . . if it finds”
that relief under chapter 7 “would be an abuse of the provisions of” chapter 7. 11
U.S.C. § 707(b)(1). Under § 707(b)(2), the court must “presume abuse exists if the
debtor’s current monthly income reduced by the amounts determined under clauses
(ii), (iii) and (iv) [of subsection (b)(2)(A)]1, and multiplied by 60 is not less than the
lesser of—(I) 25 percent of the debtor’s nonpriority unsecured claims in the case, or
$8,175, whichever is greater; or (II) $13,650.” 11 U.S.C. § 707(b)(2)(A)(i) (emphasis
added). This mathematical calculation is known as the “means test.” If this test
results in an average monthly disposable income figure that when multiplied by 60
exceeds the threshold provided in § 707(b)(2)(A)(i)(II)—$13,650—the bankruptcy case
is presumptively abusive.
        The presumption of abuse may be rebutted by showing that special
circumstances exist. 11 U.S.C. § 707(b)(2)(B)(i). The statute does not define “special
circumstances,” but it provides two examples: (1) a serious medical condition, or (2) a
call or order to active duty in the Armed Forces. “Special circumstances” are not
limited to these two examples. 6 Collier on Bankruptcy ¶ 707.04[3][d] (Richard Levin
& Henry J. Sommer eds. 16th eds., 2009 & Supp. 2020). The statute sets forth the
procedural and substantive requirements a debtor must follow to establish special
circumstances:




1 The reductions allowed to a debtor’s current monthly income under clauses (ii), (iii) and (iv) of §
707(b)(2)(A) include: “the debtor’s applicable monthly expense amounts specified under the National
Standards and Local Standards, and the debtor’s actual monthly expenses for the categories specified
as Other Necessary Expenses issued by the Internal Revenue Service for the area in which the debtor
resides . . .”; “the debtor’s average monthly payments on account of secured debts” calculated as
provided by the statute; and “the debtor’s expenses for payment of priority claims. . .” See 11 U.S.C. §
707(b)(2)(A)(ii), (iii) and (iv).

                                                   2


    19-20617 - #25 File 07/20/20 Enter 07/20/20 16:55:20 Main Document Pg 2 of 19
         (ii) In order to establish special circumstances, the debtor shall be
         required to itemize each additional expense or adjustment of income
         and to provide—

               (I) documentation for such expense or adjustment of income; and

               (II) a detailed explanation of the special circumstances that
               make such expenses or adjustment to income necessary and
               reasonable.

         (iii) The debtor shall attest under oath to the accuracy of any
         information provided to demonstrate that additional expenses or
         adjustments to income are required.

11 U.S.C. § 707(b)(2)(B)(ii) and (iii). The “debtor bears the burden of proof under both
the procedural and substantive factors[.]” In re Martin, 505 B.R. 517, 521 (Bankr.
S.D. Iowa 2014); In re Orlando, 2018 WL 3637231 at *1, *6 (Bankr. D. Mass. July 30,
2018) (citing Martin); see also In re Pageau, 383 B.R. 221, 225 (Bankr. D.N.H. 2008).
        Two Official Bankruptcy Forms have been developed to aid debtors in
completing the means test calculation. The first is Form 122A-1, entitled “Chapter 7
Statement of Your Current Monthly Income,” which is used to determine whether a
debtor’s annual income is above his or her state’s median income. If above median,
the debtor must complete the means test, and Form 122A-2, aptly entitled, “Chapter
7 Means Test,” is used for completing that test.2 If this test shows that the debtor’s
“monthly disposable income,” when multiplied by 60, is above the statutory
thresholds in § 707(b)(2)(A)(i)(I) or (II), then there is a presumption of abuse. To rebut
the presumption, Form 122A-2 also contains a section for the debtor to disclose any
special circumstances that may justify the allowance of additional expense deductions
or adjustments to income. The Form instructs debtors to provide an itemization of all
adjustments, and it advises debtors to provide all documentation in support of the
adjustments to the trustee.


2 Not all chapter 7 debtors are subject to the means test and the presumption of abuse. Only those
debtors whose annual income exceeds their state’s median income for their household size are subject
to having their eligibility to file chapter 7 determined by the means test. See 11 U.S.C. § 707(b)(7).


                                                  3


    19-20617 - #25 File 07/20/20 Enter 07/20/20 16:55:20 Main Document Pg 3 of 19
                                      BACKGROUND

        The Debtors’ Form 122A-1 was filed with their schedules on August 30, 2019,
and it shows that Mr. Hanks is employed as a registered nurse making $13,244.72
per month, or $158,936.64 annually.3 This Form also shows that the Debtors have a
household of five, and that the median income in Louisiana for a household of that
size is $87,489. Since the Debtors’ annual income is nearly double the median, they
were required to complete the means test, using Form 122A-2.
        The means test shows that after giving effect to the allowed reductions to the
Debtors’ income, they have $405.46 in monthly disposable income, or $24,327.60
when that figure is multiplied by 60. Since this amount is greater than the statutory
threshold in 11 U.S.C. § 707(b)(2)(A)(i)(II) of $13,650, the presumption of abuse
arises, which the Debtors’ admit.4 However, the Debtors set forth three “special
circumstances” on Form 122A-2 that they claim rebut the presumption of abuse:
student loan debt totaling $125,475, voluntary 401(k) payments of $929.50 per
month, and excess vehicle expenses of $185.00 per month.
        On October 28, 2019, the United States Trustee filed a Statement of Presumed
Abuse. Since the Debtors did not dismiss their case or move to convert it to a Chapter
13 case in response to this Statement, the Trustee moved to dismiss the Debtors’ case,
arguing that the nondischargeability of the Debtors’ student loan debt does not make
it a special circumstance. The Trustee also argues that the voluntary 401(k)
contributions and vehicle expenses are not “special circumstances” as contemplated
by the Bankruptcy Code. Additionally, the Trustee noted that “several of the Debtors’
ordinary means test deductions may be inflated,” including the deductions of $210
per month for educational expenses, $283 per month in optional telephone expenses,
and $457 per month in additional health care expenses. (ECF #15).



3 See ECF # 1, Official Form 122A-1, Chapter 7 Statement of Your Current Monthly Income. Ms. Hanks
is not employed.
4 Id., Official Form 122A-2, Chapter 7 Means Test Calculation. The Debtors “checked” the box

indicating the presumption arises in this case.


                                                4


    19-20617 - #25 File 07/20/20 Enter 07/20/20 16:55:20 Main Document Pg 4 of 19
      The Debtors objected to the Trustee’s Motion, reiterating the alleged special
circumstances set forth in Form 122A-2, and alleging two additional items that the
Debtors contend are special circumstances: orthodontic work for their children and
dental procedures needed by the codebtor for an implant and removal of impacted
wisdom teeth. (ECF # 20). The Debtors objection also provided more information with
respect to the additional health care expenses disclosed in the means test, noting that
the “information in the means test as to medical includes the estimated monthly
payment [for the orthodontist] but does not include the handling of the down
payment” of $1,400. The Debtors also contend “that their Schedule I [income] and the
actual necessary expenses as reflected on Schedule ‘J,’ do not allow for them to fund
a Chapter 13 Plan[.]” Id.
       Both the Trustee and the Debtors filed supplemental briefs just prior to the
hearing. The Trustee’s brief (ECF #21) provides more details in support of his claim
that the Debtors have understated their income and have overstated some of the
means test expenses. The Trustee contends the Debtors’ income is understated
because they did not disclose reimbursements they received from Mr. Hank’s
employer for cell phone usage. The Trustee also claims the telephone and education
means test expenses are inflated, causing an understatement of monthly disposable
income. After adjusting for these matters, the Trustee contends the Debtors’ actual
monthly disposable income is $967.97 per month, or $58,078.20 over a five-year
period, not $405.56 per month and $24,327.60 over five years, as reported by the
Debtors in Form 122A-2. The Trustee also reiterated his position that none of the
adjustments requested by the Debtors rise to the level of “special circumstances”
under prevailing jurisprudence.
       The Debtor’s supplemental brief (ECF #23) again reiterates the items they
claim are “special circumstances.” They also assert, for the first time, that their
income has decreased since the Chapter 7 case was filed, because Mr. Hanks is no
longer working overtime hours, which he voluntarily reduced so he could work on
“clinicals” to become a nurse practitioner. Thus, the Debtors contend their current
income, when annualized, will be approximately $141,108.36, which is nearly $20,000

                                          5


 19-20617 - #25 File 07/20/20 Enter 07/20/20 16:55:20 Main Document Pg 5 of 19
less than they were making when the case was filed. The Debtors contend that the
combination of the decreased income and their other special circumstances make it
difficult for them to pay their regular monthly expenses, and they contend there is no
money remaining on a monthly basis for them to fund a Chapter 13 plan.
      The hearing on the Trustee’s motion primarily focused on the arguments set
forth by the parties in their briefing. The Debtors did not testify; nor did they submit
an affidavit or sworn statement in support of any of their claims. However, without
objection from the Trustee, they submitted documentary evidence in support of some
of their claimed special circumstances, which will be discussed below.
      The Court must determine whether the Debtors’ student loan debt, voluntary
401(k) contributions, alleged excess vehicle expenses, orthodontist/dental costs, and
the claimed reduction in income amount to special circumstances under
§ 707(b)(2)(B)(i) of the Code. Additionally, the Court must determine whether an
anticipated zero or low dividend to be paid to unsecured creditors assuming this case
proceeded under Chapter 13 qualifies as a special circumstance.

                                     ANALYSIS

The nondischargeable nature of student loan debt does not make it per se a
special circumstance.

      The Debtors’ student loan debt totals $125,475, and they are not currently
required to make payments on these loans. The Debtors contend the student loans
are a special circumstance because they are nondischargeable, although they offer no
legal support for this assertion. The Trustee, on the other hand, contends that many
courts have concluded that student loans are not special circumstances simply
because they are nondischargeable, although he admits that some courts have held
otherwise. There is no controlling authority on this issue in the Fifth Circuit.
      Courts are indeed split on whether student loans are per se “special
circumstances” under § 707(b)(2)(B)(i). Courts finding that they are focus primarily
on the nondischargeable nature of the debt, finding that a debtor has no realistic
option other than to pay them during the bankruptcy case. See In re Martin, 371 B.R.


                                           6


 19-20617 - #25 File 07/20/20 Enter 07/20/20 16:55:20 Main Document Pg 6 of 19
347 (Bankr. C.D. Ill. 2007) (holding that a chapter 13 filing would only result in
partial payment of the student loan debt and the debtors had no reasonable
alternative but to pay the debt); In re Haman, 366 B.R. 307 (Bankr. D. Del. 2007)
(same); In re Templeton, 365 B.R. 213 (Bankr. W.D. Okla. 2007) (same); In re Delbecq,
368 B.R. 754 (Bankr. S.D. Ind. 2007) (finding special circumstances were established,
in part, by the fact that the debtor’s student loans were nondischargeable); In re
Knight, 370 B.R. 429, 441(Bankr. N.D. Ga. 2007) (same).
      Other courts have rejected the notion that the nondischargeable nature of
student loans makes them per se special circumstances, finding that if “non-
dischargeability was the standard for a special circumstance, Congress would have
said so.” In re Lightsey, 374 B.R. 377, 381 n.3 (Bankr. S.D. Ga. 2007); see also In re
Martin, 505 B.R. at 522 (“The Debtors’ mere allegation that their loans are more
substantial than other individuals filing for bankruptcy and that these obligations
are non-dischargeable do not satisfy the requirements of 11 U.S.C. § 707(b)(2)(B)(i)
and are insufficient to conclude that special circumstances exist.”); In re Brown, 500
B.R. 255, 262 (Bankr. S.D. Ga. 2013) (“[The Court] reject[s] the notion that just
because a student loan debt is non-dischargeable makes it a ‘special circumstance.’”);
In re Harmon, 446 B.R. 721, 729-30 (Bankr. E.D. Pa. 2011) (concluding that the mere
fact that Chapter 7 debtor’s student loan debt was not dischargeable, and that the
debtor might have no alternative but to eventually repay it, did not, standing alone,
make it a special circumstance); In re Siler, 426 B.R. 167, 174 (Bankr. W.D.N.C. 2010)
(same); In re Carrillo, 421 B.R. 540, 544-45 (Bankr. D. Ariz. 2009) (same); In re
Vaccariello, 375 B.R. 809 (Bankr. N.D. Ohio 2007) (same); In re Pageau, 383 B.R. at
228 (same); In re Orlando, 2018 WL 3637231, at *6 (same).
      Courts have also noted that if nondischargeability alone creates a special
circumstance, then any nondischargeable debt could be a special circumstance:
       Those courts concluding that “special circumstances” include non-
       dischargeable student loan obligations arguably will have to apply
       this standard to every other non-dischargeable obligation, . . .
       [including] debts arising not only from student loans but also from
       fraud, embezzlement, DUI, and the like. See 11 U.S.C. §§ 523 and

                                          7


 19-20617 - #25 File 07/20/20 Enter 07/20/20 16:55:20 Main Document Pg 7 of 19
        1328(a). Every one of these non-dischargeable obligations could
        qualify as debts for which a debtor has no reasonable alternative but
        to continue payments to avoid economic harm, and there is no
        suggestion in Section 707(b)(2)(B) that courts have been delegated the
        policy decision of deciding that some non-dischargeable debts are
        “good” and some are “bad” so as to permit treating some but not all as
        a “special circumstance.”

In re Lightsey, 374 B.R. at 381 n.3; In re Martin, 505 B.R. at 521-22 (quoting Lightsey);
see also In re Wagner, 2008 WL 706616, at *2. (Bankr. D. Neb. March 14, 2008).
      Although most courts have rejected the per se classification of student loans as
“special circumstances,” even among those courts there is disagreement as to the
circumstances that may elevate student loan debt to that category. Some courts focus
on the circumstances that caused the debtor to incur the student loans. These courts
have observed that the examples of “special circumstances” in § 707(b)(2)(B)(i)—a
serious medical condition or call to active duty in the military—“do not identify
expenses, but rather identify some circumstances that give rise to such expenses.” In
re Pageau, 383 B.R. at 228. Based on these two examples, these courts find that a
debtor’s claimed “special circumstances” must “show a commonality” with these two
examples; that is they must “not only put a strain on a debtor’s household budget, but
they [must] arise from circumstances normally beyond the Debtor’s control.” In re
Castle, 362 B.R. 846, 851 (Bankr. N.D. Ohio 2006); In re Pageau, 383 B.R. at 228; see
also United States v. Brown, 536 F.2d 117, 121 (6th Cir. 1976) (“[U]nless a statute
otherwise indicates, where a listing of particular or specific objects is followed by
general words to indicate that the list is incomplete, the general words will not be
construed broadly, but will be limited to include only objects of the same kind or class
specifically enumerated.”).
      Courts applying this narrow interpretation of “special circumstances” have
concluded that student loans can only be classified as special circumstances if they
were incurred under “circumstances beyond a debtor’s control or at least
extraordinary or exceptional for which there is no reasonable alternative.” In re
Brown, 500 B.R. at 262; see also, In re Fudge, 2016 WL 285449, at *2 (Bankr. E.D.


                                           8


 19-20617 - #25 File 07/20/20 Enter 07/20/20 16:55:20 Main Document Pg 8 of 19
Mich. Jan. 22, 2016) (“[T]he critical inquiry is whether an event outside of the debtor’s
control necessitated the decision to incur the loans in the first place.”). Put another
way, “[a] debtor asserting ‘special circumstances’ in support of additional expenses or
income adjustment must establish the circumstances are extraordinary or
exceptional, are unexpected or involuntary, and place the debtor in dire need of
Chapter 7 relief.” In re Stocker, 399 B.R. 522, 532 (Bankr. M.D. Fla. 2008); In re
Martin, 505 B.R. at 521 (quoting Stocker).
      Examples of circumstances that may result in student loans being classified as
special circumstances under this narrow interpretation include “[e]ducational loans
incurred in pursuit of education and training that is necessitated by permanent
injury, disability or an employer closing, . . . because such events are outside the
control of a debtor as are the two examples in the statute.” In re Pageau, 383 B.R. at
228. Conversely, “student loans . . . incurred solely to secure a more advantageous
income or to enter a different vocation, are not special circumstances.” Id.; see also In
re Siler, 426 B.R. 167, 175 (“[S]tudent loans . . . incurred in the ordinary pursuit of a
career . . . are not unique and they do not enjoy statutory priority over other creditor
claims. They will rarely, if ever, qualify as special circumstances.”); see also In re
Carillo, 421 B.R. 540, 544 (Bankr. D. Ariz. 2009) (“These courts focus on the reasons
the debtor incurred the debt, noting that there is rarely anything special about the
incurrence of student loans, which have become ubiquitous.”); In re Orlando, 2018
WL 3637231, at *6.
      Other courts have taken a more expansive approach, focusing on “whether the
debtor has a ‘meaningful ability’ to pay his or her debts in light of an additional
expense . . . not otherwise reflected in a means test calculation.” In re Delbecq, 368
B.R. at 758-59 (citing In re Lenton, 358 B.R. 651 (Bankr. E.D. Pa. 2006); In re
Thompson, 350 B.R. 770 (Bankr. N.D. Ohio 2006)); In re Knight, 370 at 437 (quoting
Delbecq). These courts focus on “the future [to] assess the likely consequences for the
debtor if the student loan payment is not treated as a ‘special circumstance.’” In re
Harmon, 446 B.R. at 729; In re Orlando, 2018 WL 3637231, at *6 (quoting Harmon);
see also In re Howell, 477 B.R. 314 (Bankr. W.D.N.Y. 2012) (noting that “after

                                           9


 19-20617 - #25 File 07/20/20 Enter 07/20/20 16:55:20 Main Document Pg 9 of 19
completing any likely plan under Chapter 13, the debtors would owe more on their
student loans than if they had continued to make their regular contractual payments
during the same period of time”); In re Sanders, 454 B.R. 855, 861-62 (Bankr. M.D.
Ala. 2011) (classifying the debtors’ student loans as a special circumstance because
(i) public policy encourages people to obtain higher education degrees, although few
can afford them outright, and (ii) forcing debtors to defer payments or extend the
length of the loan under a Chapter 13 plan would require the debtors to incur even
more student loan debt, an outcome the court did not find to be a reasonable
alternative to a chapter 7 proceeding); In re Bradley, 2013 WL 4663125, at *4 (Bankr.
S.D. Ala. Aug. 30, 2013) (student loan payment was considered a special circumstance
when the debtors lived modestly, had no meaningful ability to pay their debts, and “a
chapter 13 case would force [them] to incur even more nondischargeable student loan
debt”).
       Turning to this case, after giving due consideration to the various approaches
being employed by other courts to determine whether student loans are special
circumstances, this Court rejects the Debtors’ argument that the nondischargeability
of student loans, standing alone, makes them per se “special circumstances.” If
nondischargeability were the test for special circumstances, then this factor alone
would swallow the entire rule in most student loan cases. See In re Orlando, 2018 WL
3637231, at *7 (declining to adopt a per se rule that student loans are by their nature
special circumstances “because what should be an exception to the normal means
expense calculation in the means test would arguably swallow the entire rule in many
student loan cases”). Moreover, given the common nature of student loans, had
Congress intended them to be a per se special circumstance, it certainly could have
said so.
       Perhaps the Debtors may have been able to satisfy one of the other tests for
determining whether student loans are special circumstances, but they have failed to
meet their burden under the other tests. For example, there is no evidence showing
that a permanent injury, disability or an employer closing led to the Debtors
incurring the student loans to pursue a different vocation. Indeed, all indications are

                                          10


 19-20617 - #25 File 07/20/20 Enter 07/20/20 16:55:20 Main Document Pg 10 of 19
that Mr. Hanks incurred these debts pursuing his current career as a registered
nurse, and in furthering his education to become a nurse practitioner. Nor is there
any evidence showing that this debt will cause dire circumstances for the Debtors in
the future. The opposite appears to be true, as the Debtors were already making
nearly $160,000 with Mr. Hanks working as a registered nurse, and it is likely he will
be making more as a nurse practitioner.
      Simply put, the Debtors have not met their burden of showing their student
loans are special circumstances.
401(k) Contributions are not special circumstances.

      The Debtors claim their voluntary monthly 401(k) contribution of $929.50 is a
special circumstance. They contend that because retirement plan contributions may
not be disposable income in a Chapter 13 case, they are not available to fund a
Chapter 13 plan, and thus should be deducted from their income in the means test.
Again, they have not identified a single case in which the court allowed a voluntary
contribution to a retirement plan to satisfy the special circumstances requirement.
      The Debtors’ failure to cite any authority supporting their position is not
surprising, because “[n]o reported decision has ever held a Chapter 7 debtor’s
voluntary contribution to his or her retirement plan to be a special circumstance.” In
re Siler, 426 B.R at 173. This is because there is a reasonable alternative to this
expense, as the debtor can simply stop the voluntary contributions:
       [D]ebtor’s contribution to his [401(k)/Thrift Savings Plan] is not a
       special circumstance. Debtor’s contribution to his TSP is an entirely
       voluntary action, the antithesis of an expense for which there is no
       reasonable alternative. Other courts have similarly held. In re
       Robinette, 2007 WL 2955960 (Bankr. D.N.M. October 2, 2007) (finding
       401k contribution not a special circumstance because it was non-
       mandatory, not reasonable or necessary, and expense for which
       debtors had alternative); In re Johns, 342 B.R. 626, 629 (Bankr. E.D.
       Okla. 2006) (rejecting debtors’ argument that zero payment to
       unsecureds in a chapter 13 resulting from among other things,
       debtors’ ability to deduct 401k contributions in a chapter 13, was a
       special circumstance).


                                          11


 19-20617 - #25 File 07/20/20 Enter 07/20/20 16:55:20 Main Document Pg 11 of 19
In re Tauter, 402 B.R. 903, 906-07 (Bankr. M.D. Fla. 2009).
      The Court agrees with the foregoing cases and concludes that voluntary
contributions to a retirement plan do not fall into the category of special
circumstances.
The Debtors have not carried their burden to prove excess vehicle
expenses.

      The Debtors own two vehicles, a 2015 Chevrolet Sonic and a 2017 Honda Pilot,
and they are currently making monthly payments on both. The Debtors initially
claimed that they had excess vehicle expenses of $185 per month, but at the hearing,
they claimed their actual excess monthly vehicle expenses are $193.39. The Debtors
claim to have vehicle expenses over and above their monthly car payments of $878.03
per month, which is comprised of $500 per month for “fuel, maintenance and repairs”
and $378.03 per month for vehicle insurance. See Ex. 9 (ECF #24-1). On the other
hand, the Debtors’ means test calculation, which is based on IRS expense standards,
shows a monthly vehicle expense allowance of $684.64 over and above the Debtors’
monthly payments on the two vehicles. See Official Form 122A-2, Chapter 7 Means Test
Calculation (ECF #1). The difference is $193.39, which is the amount of the excess
vehicle expense the Debtors are claiming.
      The Trustee acknowledges that the Debtors have documented the actual
amount of their vehicle insurance expenses of $378.03, but he claims the debtors have
not provided any documentation to show that they spend $500 per month for fuel,
maintenance and repairs. Generally, when a debtor claims expenses in excess of those
allowed by the IRS standards, he or she is required to provide reasonable
documentation of the excess charges. See In re Sparks, 360 B.R. 224, 230 (Bankr. E.D.
Tex. 2006) (disallowing excess vehicle expenses as a special circumstance where the
expenses had not been fully documented and observing that the “exception to the
parameters of acceptable expenses must be strictly construed to allow only those
expenses which are truly unavoidable to the debtor”).
      The Court finds that the Debtors have not established, through documentary
evidence or otherwise, that they incur vehicle expenses in excess of those allowed

                                         12


 19-20617 - #25 File 07/20/20 Enter 07/20/20 16:55:20 Main Document Pg 12 of 19
under their means test, and on this basis alone, the Court will reject their claim.
Moreover, based on the limited documentation the Debtors have submitted to the
Court with regards to vehicle expenses,5 it appears the Debtors’ actual vehicle
expenses are certainly less than the amount they are claiming, and less than those
allowed under the means test, not more.
         This conclusion is based on the following. First, as noted, the Debtors have
submitted documentation indicating that they pay $378.03 per month for vehicle
insurance. Subtracting the insurance expenses from the means test vehicle expenses
leaves $306.31 per month, or approximately $3,679.32 per year under the means test
for the Debtors to pay for fuel, maintenance and repairs on the vehicles. Thus, the
Debtors need to spend more than $306.31 per month for fuel, maintenance and
repairs to prove they have excess vehicle expenses. As noted, they claim that they
spend $500 per month for these matters, but based on the limited documentation
provided by the Debtors, it appears their actual monthly expenses for fuel,
maintenance and repairs are not only less than $500 per month, but also less than
$306.31 per month, as explained below.
         With respect to fuel costs, the Debtors submitted documentation showing the
Honda Pilot gets approximately 22 miles per gallon and the Sonic gets 30 miles per
gallon. See Exhibit #9, pp. 2-3 (ECF #24-1). The Debtors have not provided any
documentation of the actual miles each of these vehicles is driven per year, or
reasonable fuel costs. Thus, the Court will assume each is driven the national average
of 15,000 miles per year, and that fuel costs $2.25 per gallon (which is generous based
on current market conditions). Based on these assumptions, the Court estimates that
the Debtors spend $2,596.16 per year, or $216.35 per month on fuel.6



5 See Exhibit 9 (ECF #24-1).
6 The fuel costs are calculated as follows. First, assuming the Pilot is driven 15,000 miles per year and
averages 22 miles per gallon, and the Sonic is driven 15,000 miles per year and averages 30 miles per
gallon, the average miles per gallon for both vehicles is 26. This amount is then divided into 30,000
(the total miles both vehicles are driven per year), which is 1,153.85, which is the actual gallons used
by the debtors each year based on the Court’s assumptions. This amount is then multiplied by $2.25,
which is the estimated average costs for each gallon of gas, giving the product of $2,596.16, which is
the Debtors’ annual fuel costs, which equates to $216.35 per month.

                                                   13


    19-20617 - #25 File 07/20/20 Enter 07/20/20 16:55:20 Main Document Pg 13 of 19
      Although the Debtors did not submit any documentation with respect to what
they spend to maintain each vehicle per year, the Court will assume that each
vehicle’s oil is changed twice a year at $60 per oil change, which equates to $240 per
year or $20 per month. As to repairs, the Debtors’ Honda Pilot appears to be within
the new car warranty period, and thus unlikely to have any unexpected repair costs.
The Debtors have submitted documentation for the costs of a new timing chain for
the Chevrolet Sonic, which is estimated to be approximately $480, or another $40 per
month. See Exhibit # 9, p. 4 (ECF #24-1).
      After taking all the foregoing into account, the Debtors total estimated vehicle
expenses for fuel, maintenance and repairs is $276.35 per month, which is nowhere
near the $500 per month they claim, and is also less than the $306.31 per month the
Debtors have under the means test calculation for these expenses. Thus, it does not
appear the Debtors have excess vehicle expenses.
      In sum, the Debtors have not met their burden of showing that they have
excess vehicle expenses, and there is not a shred of evidence showing that their
vehicle expenses fit the definition of special circumstances.
The Debtors’ orthodontic/dental expenses are not special circumstances.

      “Serious medical issues” is one of the delineated examples of circumstances
that may rise to the level of “special circumstances” under § 707(b)(2)(B)(i) of the
Code. At the time of filing their case, the Debtors did not claim that they had any
medical or dental costs for “serious medical issues” that may qualify as special
circumstances. However, in response to the Trustee’s Motion to Dismiss, the Debtors
raised the costs of their children’s braces, and costs to be incurred by Ms. Hanks for
the extraction of her wisdom teeth, repairing a broken tooth, and two implants
(collectively, “Ms. Hanks’ dental work”), as special circumstances.
      At the hearing the Debtors submitted a spreadsheet and supporting
documentation showing that they have monthly medical expenses, including the costs
for their children’s braces, of $791.14. See Exhibit 11 (ECF #24-3). Included in this
amount is the cost of monthly doctor’s visits by Mr. Hanks of $75, certain over the


                                            14


 19-20617 - #25 File 07/20/20 Enter 07/20/20 16:55:20 Main Document Pg 14 of 19
counter medications in the amount of $48.89 per month, and prescription drug costs
of $130.59 per month. Id. This evidence also shows that the costs for Ms. Hanks’
dental work are estimated to be $7,215. Id. The Debtors did not provide any
explanations as to why these costs are special circumstances. Nor did they cite any
cases in which a court has classified children’s braces or the extraction of wisdom
teeth and dental implants as a “serious medical issue” and thus a “special
circumstance” under § 707(b)(2)(B)(i).
      Courts sometimes find “special circumstances” that justify additional means
test expenses where disorders, illnesses or disabilities render the person needing
support unable to work or that require a debtor to pay expenses for medical
treatment. See, e.g., In re Chabre, 531 B.R. 875, 879 (Bankr. M.D. Fla. 2015) (allowing
the debtor’s additional expenses as special circumstances where the debtor supported
relatives with “chronically poor health” and “disabilities that prevent their
employment”); In re Davis, 2011 WL 5884015, at *7 (Bankr. N.D. Tex. Nov. 23, 2011)
(allowing the debtors’ $300 savings expense as a special circumstance for the wife’s
treatment for malignant melanoma); In re Edwards, 2010 WL 1006890, at *1–2
(Bankr. E.D.N.C. March 17, 2010) (allowing a debtor’s additional expenses as special
circumstances where she suffered a severe stroke rendering her “totally disabled” and
“unable to live without constant medical care”).
      Conversely, courts have not found special circumstances for medical expenses
if there is no showing those expenses have impacted the debtor’s ability to work. See
In re Oliver, 350 B.R. 294, 303 (Bankr. W.D. Tex. 2006) (not allowing the debtor’s
medical expenses for his diagnosed depression, anxiety and bipolar disorder as special
circumstances in part because the debtor “maintained steady employment over the
last 15 years that he has suffered these conditions”); In re Nguyen, 2016 WL 3598322,
at *7 (Bankr. D. Kan. June 27, 2016) (not allowing debtor’s medical expenses because
he failed to prove his condition either generated substantial expenses that were not
accounted for under the means test, or which significantly impaired his ability to earn
a high income).



                                          15


 19-20617 - #25 File 07/20/20 Enter 07/20/20 16:55:20 Main Document Pg 15 of 19
      The Court finds that the Debtors have not shown that their medical expenses
are special circumstances. First, children’s braces and Ms. Hanks’ dental work, are
not uncommon or unusual occurrences. Indeed, many families are faced with costs
for braces and other dental costs, and this Court is not aware of a single case in which
a court has found such common expenses to be special circumstances. Second, most
of the Debtors’ medical expenses depicted in Exhibit 11 (ECF #24-3), except for the
costs for Ms. Hanks’ dental work, are already factored into the Debtors means test.
See Official Form 122A-2, Chapter 7 Means Test Calculation, Lines 7 and 22 (ECF #1).
      Third, with respect to Ms. Hanks’ dental work, the evidence before the Court
shows that the Debtors have both medical and dental insurance, yet the Debtors have
not disclosed whether any of the estimated $7,215 for her dental work will be covered
by insurance. Typically, costs associated with oral surgery for the removal of wisdom
teeth are covered by medical insurance. Also, dental insurance will often defray part
of the costs for the repair of broken teeth, implants and related crowns. Thus,
notwithstanding the lack of any evidence showing these costs are special
circumstances, the Court cannot determine with certainty what amounts of these
estimated costs the Debtors may ultimately bear.
      Finally, none of the dental costs represent recurring expenses to be incurred
over many years, which is often the case for serious medical expenses to rise to special
circumstances. Rather, these appear to be routine matters which are neither special
nor uncommon. For all these reasons, the Court finds the Debtors’ costs for their
children’s braces and Ms. Hanks dental work are not special circumstances.
A voluntary reduction in overtime hours is not a special circumstance.

      At the time the Debtors filed their means test showing a presumption of abuse,
they did not disclose that Mr. Hanks’ income would be reduced going forward, much
less claim that such a reduction qualified as a special circumstance. It was not until
they filed their supplemental brief, the day before the hearing on this matter and six
months after filing this case, that they claimed a special circumstance for Mr. Hanks
alleged reduction in income.


                                          16


 19-20617 - #25 File 07/20/20 Enter 07/20/20 16:55:20 Main Document Pg 16 of 19
      The Debtors claim in their supplemental brief a substantial amount of Mr.
Hanks income prior to the filing of this case was attributable to overtime hours, as
he generally worked 60 hours or more per week, and always at least 50 hours per
week. But now the Debtors claim Mr. Hanks’ hours do not exceed 50 hours per week
because he is working on “clinicals” as part of his nurse practitioner’s degree program.
The only evidence before the Court with respect to this issue is a spreadsheet
prepared by the Debtor (Ex. 2) showing his reduction in income as shown in paystubs
for the month of November 2019 and part of 2020 (Ex. 12 (ECF #24-4)), and a pro
forma means test based on Mr. Hanks’ reduced income, which shows the Debtors
monthly income to be $11,759.03 per month rather than $13,325.63 as shown in the
original means test (Ex. 3).
      In opposition, the Trustee points out that Mr. Hanks’ reduction in income is
likely temporary because once he is certified as a nurse practitioner, his income will
increase presumably to an amount above the already high level of income he makes
as a nurse practitioner. Moreover, the Trustee points out that even at the reduced
level, Mr. Hanks’ income is still approximately $141,108.36, which is well above the
median income for a family of five of $87,849.
      Again, the Court has limited evidence before it on this issue. Certainly, if Mr.
Hanks faced the prospect of permanently reduced income due to no fault of his own,
and the evidence showed there was no reasonable alternative to this reduction, then
the Court may be more inclined to find a special circumstance. However, there is no
evidence touching on the length of time Mr. Hanks will be in “clinicals” and the
prospects for his earnings once he completes his degree. Moreover, it appears the
Debtors anticipate that Mr. Hanks’s completing the requirements for being a nurse
practitioner will “better his chances for increased income in the future.” See Debtor’s
Objection to United States Trustee's Motion to Dismiss, p. 2 (ECF #20). Even if Mr.
Hanks’ income does not increase as a nurse practitioner, there is no evidence
indicating that he would be unable to keep his current position and the overtime to
which he was accustomed. Given the lack of evidence on these issues, the Court finds



                                          17


 19-20617 - #25 File 07/20/20 Enter 07/20/20 16:55:20 Main Document Pg 17 of 19
the Debtors have not carried their burden of proving that a voluntary and temporary
reduction in income is a special circumstance.
      The Court in In re Parulan, 387 B.R. 168 (Bankr. E.D. Va. 2008) reached a
similar conclusion. There, the debtor claimed that his reduction in income due to the
loss of overtime hours was a special circumstance. The Court rejected the Debtor’s
claim, based in part on the lack of evidence showing that the reduction was
permanent or for which there was no reasonable alternative:
       Even putting aside the procedural problems already noted, the
       limited evidence before the court fails to establish that the reduction
       in available overtime is likely to be permanent, let alone that it is
       “uncommon,” “unusual,” or “exceptional.” By its very nature, overtime
       tends to fluctuate. Additionally, the debtor did not provide any
       evidence to show that there was no reasonable alternative (such as
       taking on a second job) to mitigate any loss of take-home pay resulting
       from a reduction or elimination of overtime. For that reason, the court
       cannot find that the debtor has sufficiently demonstrated “special
       circumstances” within the meaning of § 707(b)(2)(B) that would
       justify an adjustment to current monthly income.

Id. at 173 (applying the same standard at issue here, but in a Chapter 13 case).
      Similarly, the Court finds that the Debtors here have not sufficiently
demonstrated special circumstances to justify an adjustment to their means test
income for determining whether the presumption of abuse has been rebutted.
A small or zero dividend to unsecured creditors in Chapter 13 is not a
special circumstance.

      Notwithstanding the Debtors’ contentions that each of the items examined to
this point may individually represent a “special circumstance,” the Debtors’ primary
argument is that they should not be forced into a Chapter 13 case because unsecured
creditors would receive little if any dividend if this case proceeded under that
Chapter. Specifically, the Debtors claim that their income and expenses “do not allow
for them to fund a Chapter 13 Plan and that the Motion to Dismiss for ‘abuse’ should
be denied.” See Debtor’s Objection to United States Trustee's Motion to Dismiss, p. 2




                                         18


 19-20617 - #25 File 07/20/20 Enter 07/20/20 16:55:20 Main Document Pg 18 of 19
(ECF #20); see also Debtor’s Response to United States Trustee’s Support
Memorandum, p. 5 (ECF #23).
      The Court disagrees. Under a plain reading of § 707(b)(2)(B)(iv), a potential
dividend in a Chapter 13 case is unable to serve as a circumstance to rebut the
presumption of abuse. In re Alther, 537 B.R. 262, 270 (Bankr. W.D. Va. 2015); see also
In re Smith, 388 B.R. 885, 888-89 (Bankr. C.D. Ill. 2008) (lack of a meaningful
payback in Chapter 13 is not a defense to dismissal); In re Johns, 342 B.R. 626, 629
(Bankr. E.D. Okla. 2006) (the potential payback of zero percent dividend in Chapter
13 is not a special circumstance to rebut the presumption of abuse); In re Castle, 362
B.R. at 852 (debtors’ inability to fund a Chapter 13 plan is not an exception to the
means test). To rebut the presumption of abuse, § 707 requires a debtor to show
circumstances which lead to an adjustment in the current monthly income that when
multiplied by 60 produces a figure below the statutory threshold. The potential
dividend to unsecured creditors to be paid pursuant to a Chapter 13 plan has no effect
on the amount of a debtor’s current income, and thus does not serve as a basis to
overcome the presumption of abuse under the Code.

                                   CONCLUSION

      The Court finds that the Debtors have not met their burden of establishing the
existence of any “special circumstances," and thus they have not overcome the
presumption of abuse in this case under § 707(b)(2) of the Code. Accordingly, this case
will be dismissed. Given this ruling, the Court will not consider the Trustee’s
alternate grounds for dismissal under § 707(b)(3) of the Code. Nor will the Court
consider the Trustee’s assertion that the Debtors overstated several of their means
test expenses.
      Within 10 days of the Court signing this opinion, the Trustee shall submit an
order consistent with the findings and rulings of this opinion.




                                          19


 19-20617 - #25 File 07/20/20 Enter 07/20/20 16:55:20 Main Document Pg 19 of 19
